Citation Nr: 1003453	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  07-17 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for pheochromocytoma.

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The Veteran served on active duty from September 1951 to 
September 1955.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2006 Department of Veterans Affairs (VA) 
Regional Office (RO) decision which reopened the claim for 
service connection for hypertension and pheochromocytoma, but 
denied the claim on the merits.  When this case was 
previously before it in 
April 2008, the Board also reopened the claim and remanded it 
for additional development of the record.  Based on 
additional evidence, the Appeals Management Center (AMC), by 
rating action dated May 2009, granted service connection for 
hypertension.  The denial of service connection for 
pheochromocytoma was continued in a November 2009 
supplemental statement of the case.  

The Board notes that its April 2008 determination also denied 
service connection for back and right leg disabilities, and 
remanded claims for service connection for a heart disability 
and hearing loss for additional development.  A separate 
Board decision of April 2008 concluded the Veteran was not 
eligible for enrollment in 
the Department of Veterans Affairs (VA) health care system.  
A November 2009 rating decision granted service connection 
for coronary artery disease with supraventricular 
tachycardia, evaluated as 10 percent disabling; and for 
bilateral hearing loss, evaluated as noncompensable.  The 
Veteran filed a timely notice of disagreement with the 
evaluation assigned for his service-connected bilateral 
hearing loss.  Accordingly, this decision is limited to the 
issues set forth on the preceding page.  

In a statement received in December 2009, the Veteran filed a 
claim for service connection for tinnitus.  Since this matter 
was not developed or certified for appeal, it is referred to 
the RO for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to an initial compensable evaluation 
for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the AMC, in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDING OF FACT

Pheochromocytoma was not present in service and has not been 
demonstrated following the Veteran's separation from service.


CONCLUSION OF LAW

Pheochromocytoma was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In a July 2008 letter, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
Veteran and what information and evidence will be obtained by 
VA.  The letter advised the Veteran of how the VA determines 
a disability rating and assigns an effective date, and the 
type of evidence which impacts such.  The case thereafter 
readjudicated in November 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, post service treatment records, the 
reports of a VA examination, and the Veteran's testimony at a 
hearing before the undersigned.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by responding to notices, 
as well as providing evidence and argument.  Thus, the 
Veteran has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
malignant tumor becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 
Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 
(1999).

The Veteran asserts that service connection is warranted for 
pheochromocytoma.  The record, however, fails to demonstrate 
he ever had a pheochromocytoma.  In this regard, the service 
treatment records are negative for complaints or findings 
concerning pheochromocytoma.  It is significant to point out 
that a VA physician reviewed the Veteran's claims folder in 
June 2009.  He observed that neither the Veteran's medical 
records nor the VA examination of October 2008 yielded 
substantive medical evidence indicating that pheochromocytoma 
was a likely diagnostic possibility.  He added that the 
available date strongly suggested that the Veteran's 
hypertension was essential.  It was further stated that it 
was less likely as not that pheochromocytoma was caused by or 
a result of an in-service event or illness.  The rationale 
for this conclusion was that the clinical evidence suggested 
the Veteran had essential hypertension.  In fact, there was 
no documentation that the Veteran has ever had a 
pheochromocytoma.  

The only evidence supporting the Veteran's claim consists of 
his statements.  In contrast, the only medical opinion of 
record determined there was no objective evidence of 
pheochromocytoma.  The Board concludes that the medical 
opinion of record is of greater probative value than the 
Veteran's allegations regarding the existence of a 
disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
the United States Court of Veterans Appeals noted that 
Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim.  The Board 
concludes, accordingly, that the preponderance of the 
evidence is against the claim for service connection for 
pheochromocytoma.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for pheochromocytoma is denied.


REMAND

As noted above, the RO granted service connection for 
bilateral hearing loss in the November 2009 rating decision.  
The following month, the Veteran disagreed with the 
evaluation assigned by the RO.  Where a statement of the case 
has not been provided following the timely filing of a notice 
of disagreement, a remand, not a referral is required by the 
Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  After 
the RO has issued the statement of the case, the claim should 
be returned to the Board only if the Veteran perfects the 
appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997).  This matter must, accordingly, be 
remanded for issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:

The RO/AMC should issue a statement of 
the case reflecting its adjudication of 
the issue of entitlement to an initial 
compensable evaluation for bilateral 
hearing loss.  The appellant should be 
afforded the appropriate period of time 
to respond.  The issue should be returned 
to the Board only if the Veteran submits 
a timely substantive appeal.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


